DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US Pub No. 2002/0074720 A1).
	Regarding Claim 1, Kato et al.
an image forming portion (comprising 2d-2g) configured to form an image on a sheet; 
a reversing portion (comprising 13) configured to reverse the sheet, on which the image is formed by the image forming portion and which is received through a first feeding passage (6d, from 2b to 13), by feeding the sheet in a first direction (from 13 towards 5) and then by feeding the sheet in a second direction (from 13 towards 9) opposite to the first direction; 
a feeding portion (3 pairs of rollers 9) provided in a second feeding passage (6f) branching from the first feeding passage on a side upstream of the reversing portion (see Fig. 1) with respect to the first direction and configured to feed the sheet, reversed by the reversing portion, toward the image forming portion through the second feeding passage; 
a first guiding surface (i.e. lower guide surface of 6f, see Fig. 1, Fig. 5) forming the second feeding passage and configured to guide a first surface of the sheet fed by the feeding portion in the second direction (i.e. lower surface of the sheet, as oriented in 6f); and 
a second guiding surface (left guide of the path 6d at 13, see Fig. 1 mark-up below) configured to guide a second surface (i.e. corresponding to upper surface of sheet, as oriented in 6f), opposite from the first surface, of the sheet fed from the reversing portion in the first direction (the second guiding surface guides the sheet towards 5), 
wherein the second guiding surface is movable in interrelation (i.e. in close connection) with movement of the first guiding surface (they move together/in interrelation when 3 is extracted from 1, see Fig. 4) for opening the second feeding passage (subsequently in Fig. 5).
Regarding Claim 9, Kato et al. discloses
a movable first guiding member (3a) provided with the first guiding surface, and 
a movable second guiding member (3b) provided with the second guiding surface and movable relative to the first guiding member (Fig. 5), 
wherein the second guiding member moves in interrelation (i.e. in close connection) with the first guiding member (when 3 is extracted from 1 as in Fig. 4) for opening the second feeding passage (subsequently, as in Fig. 5).
Regarding Claim 13, Kato et al. discloses
the feeding portion includes a first roller pair (see Fig. 1 mark-up below) configured to receive and feed the sheet fed from the reversing portion in the second direction and includes a second roller pair (see Fig. 1 mark-up below) configured to receive and feed the sheet from the first roller pair, and 
wherein the first guiding surface guides the sheet between the first roller pair and the second roller pair (along 6f).


    PNG
    media_image1.png
    553
    735
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a retracting region and surface positioning as claimed (Claims 2-7), a guiding member as recited (Claim 8), a first and second shaft (Claim 10), an urging portion causing the claimed movement (Claim 11) and a pressing portion causing the claimed movement (Claim 12).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the “interrelation” argument (which may also be relevant to the new rejection of record), see the Claim 1 rejection above for interpretation of this term using the new art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitano (US Patent No. 7,883,087) discloses a removable reversal unit having
guiding surfaces moved together.
Sakurai et al. (US Pub No. 2018/0305152) discloses a U shaped retracting
region for reversal.
Sugiura et al. (US Pub No. 2015/0069698) and Kato et al. (US Pub No.
2002/0074720) disclose a removable reversal unit having guiding surfaces, one of
which being on a rotatable member.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        May 25, 2022